PER CURIAM.
This case was here before upon successful appeal from order sustaining demurrer to the complaint and is reported in 212 S. C. 51, 46 S. E. (2d) 540. Reference should be had thereto for some of the facts and legislative history of the controversy. The subsequent trial in the Court of Common Pleas resulted in judgment favorable to plaintiffs, whence the present appeal. The decree of Plonorable J. Henry Johnson, trial judge, has been carefully considered in the *256light of the record and exceptions and we find no error. It is satisfactory to this court and is adopted as our judgment. Let it be published.
Affirmed.